Citation Nr: 1454250	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) and arthritis.

2.  Entitlement to service connection for a right knee disability, to include arthritis and status-post total knee arthroplasty.

3.  Entitlement to service connection for a left knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were most recently remanded by the Board in January 2014 in order to obtain medical opinions regarding the Veteran's back and bilateral knee disorders.  This was accomplished, and the claims were readjudicated in a June 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  A lumbar spine disorder was not "noted" at service entrance.

3.  The Veteran has currently diagnosed degenerative joint disease (arthritis) and DDD of the lumbar spine.

4.  The evidence is in equipoise as to whether the Veteran's lumbar spine disorder is related to service.  
5.  The Veteran has currently diagnosed arthritis of the knees.

6.  Symptoms relating to a bilateral knee disorder were not chronic in service and have not been continuous since service separation.

7.  DJD (arthritis) of the knees did not manifest in service or within one year of service separation.

8.  The Veteran's bilateral knee disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability, including DJD and DDD, are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for a left knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for a back disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the Veteran's claims for service connection for a right and left knee disorder, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in May 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in June 2011, March 2013, April 2013, and March 2014 in connection with his service connection claims for a bilateral knee disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds the June 2011, March 2013, and April 2013 medical opinions to be of limited or no probative value in regard to the Veteran's knee disorders.  The March 2014 VA examination report, however, contains nexus opinions relating to both knees that considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As the Veteran's lumbar spine disorder, diagnosed as both DJD and DDD, and the knee disorders incorporates a "chronic disease" (arthritis) listed under 38 C.F.R. 
§ 3.309(a), the Board finds that 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that "degenerative joint disease," "osteoarthritis," and "degenerative arthritis" are interchangeable terms.  See Dorland's Illustrated Medical Dictionary 1365 (31st ed. 2007). 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.   38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.304(b), a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


Combat Veteran Status

The Veteran claims that he incurred a low back injury during service in Vietnam.  In addition, he also asserts that he has current right and left knee disabilities due to his Vietnam service.  Specifically, the Veteran asserts that during his service as a combat engineer in Vietnam his duty included driving a truck that was configured to trip mines.  He claims that on one occasion the truck tripped a mine and he injured his back and his knees when they were jammed into the dashboard.  The Veteran contends that he has had ongoing back and bilateral knee pain following that incident.  In addition, the Veteran appears to be asserting that he had a back disability that preexisted service and was permanently aggravated as a result of his military service.  

The Veteran had approximately one year of service in Vietnam, where his principal duties included Pioneer, Combat Engineer, and Heavy Dump Truck Driver.  Given the Veteran's service as a Combat Engineer, the Board recognizes that he had combat service in Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  As the Veteran's report of a mine explosion while driving a truck configured as a minesweeper is consistent with the time, place, and circumstances of his service, such an incident is presumed to have occurred.

Analysis for a Back Disorder

Upon review of the evidence of record, the Board finds that a preexisting lumbar spine disorder was not "noted" at service entrance.  A June 1968 Report of Medical History, completed by the Veteran upon entrance into service, reveals that the Veteran checked "yes" as to having recurrent back pain.  However, the June 1968 Report of Medical Examination reveals that a clinical evaluation of the Veteran's spine was "normal" at service entrance.  Further, during a March 2013 VA examination report, the Veteran specifically denied a back injury prior to service and stated that he had no back problems prior to service entrance.   
For these reasons, the Board finds that the record does not reveal that a back injury was noted at entrance into service, and does not demonstrate by clear and unmistakable (obvious or manifest) evidence that an injury or disease existed before service entrance.  For these reasons, the Board finds that the presumption of soundness of the back that attached at service entrance has not been rebutted in this case.

Next, the Board finds that the Veteran has a current lumbar spine disability, diagnosed as DJD and DDD, confirmed by x-ray findings.  See June 2006 VA treatment record; see also March 2013 VA examination report.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disorder is etiologically related to service, to include his duties involving driving a truck that was configured to trip mines.

The Veteran was afforded a VA examination in September 1981 in connection with his original claim for service connection for a back disorder.  During the evaluation, the Veteran reported that he strained his low back during basic training and again sprained it while serving in Vietnam.  The examiner conducted a physical examination of the Veteran's spine and diagnosed "residuals of minor low back sprain, recovered."  X-ray findings also showed minimal degenerative changes at L3 to L5.  The examiner further noted that the Veteran had a history of recurrent industrial back sprain, transiently symptomatic, with residual minor myalgia, without impairment of occupation, or recreational functions.  Although the examiner noted that the Veteran was involved in manual labor and construction after service separation, a specific industrial injury to the Veteran's spine was not discussed.  

The evidence also includes a June 2011 VA spine and knee examination report.  The examiner opined that the Veteran's DDD of the lumbar spine was not caused or aggravated by his military service, but rather was more likely than not due to the natural progression of the condition or some other cause.  She indicated that the Veteran was not treated in service for complaints of a low back disability, nor was he shown to have a low back disability following service.  She also opined that there was no clear and unmistakable evidence that the Veteran's low back disability preexisted service, even though he reported recurrent back pain.  She noted that the examining physician commented that the Veteran had a history of a backache, but his induction examination was normal (as was his discharge examination).

The June 2011 VA examiner indicated that she reviewed the Veteran's claims file, his history, and medical evidence before providing her opinions.  Her opinions, however, included insufficient rationale as she basically concluded that none of the Veteran's spine disabilities were related to his military service because he was not treated in service for the same.  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, the Board found that Veteran's report of a mine explosion while driving a truck configured as a minesweeper is consistent with the time, place, and circumstances of his service, and such an incident is presumed to have occurred.  In this case, the Board finds no reason to doubt the Veteran's credibility as to these reports-especially considering his combat service.  See Collette, 82 F.3d 389 (finding that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  The Board finds that the June 2011 VA examination lacks probative value as it does not appear that the examiner took into account the Veteran's reported in-service injury and its possible relationship to the currently claimed low back disabilities.  

The Veteran was afforded another VA examination in March 2013 during which the examiner found that the Veteran's claims were not "well-grounded."  The examiner reviewed the evidence of record, interviewed the Veteran, and performed a physical examination of the Veteran's spine.  The examiner diagnosed the Veteran with DJD noted as diffusely throughout the lumbar spine.  The examiner then stated that the Veteran claimed that he sustained recurrent back pain while in basic training and while in Vietnam due to land mines exploding under his truck.  Service treatment records, however, were silent of issues of onset of a back disorder in service and the Veteran stated, at the time of service separation, that he had no back issues.  X-ray findings after service separation showed minimal changes 11 years after service which progressed into moderate DJD of the spine.  The examiner opined that this was the natural progression of the disease.  The Board finds that this medical opinion weighs against a finding that the Veteran's spine disability was incurred in or was otherwise related to service.  

An April 2013 clarifying medical opinion from a VA physician essentially reiterated the March 2013 examination report.  The physician noted that since the Veteran did not feel the need to report to clinical care during service for his injuries, it was at least as likely as not that any injuries sustained were minor and resolved without complication.  The examiner then opined that the Veteran's current back disorder was at as least as likely as not part of his normal and natural aging
process and not aggravated beyond its normal aging process by his time
in service.  The Board finds that April 2013 medical opinion to be unclear as it appears that the examiner both found that the back disability did and did not preexist service.

Pursuant to the Board's most recent remand, another medical opinion was obtained in March 2014 to assist in determining the etiology of the Veteran's spine disability.  The examiner reviewed the Veteran's claims file and stated that within the first ten years after service, there were only two available treatment records for back pain.  X-rays of the lumbar spine in 1981 revealed only minor abnormality.  As such, the March 2014 VA examiner opined that the information was insufficient to suggest permanent aggravation related service.  The history was more consistent with age and the natural progression of the disease.  As such, the Veteran's low back disorder was found to be less likely than not caused by service.  The Board finds that this medical opinion weighs against a finding that the Veteran's spine disability was incurred in or is otherwise related to service.  

The evidence weighing in favor of the Veteran's claim includes a March 1981 statement from the offices of Dr. R.C.F. (doctor's signature is illegible), which noted that the Veteran was seen for a back disorder in January 1973, less than three years after service separation.  Dr. R.C.F. noted that the diagnosis at that time was "unstable low back."  According to the Veteran, this was a recurring problem.  A specific opinion as to the etiology of the Veteran's unstable back was not provided by Dr. R.C.F., however, the Board finds that this evidence weighs in favor of the Veteran's claim as it tends to show recurrent symptoms of a spine disorder in relatively close proximity to service separation.

The favorable evidence of record also includes a March 1981 statement from J.T., the Veteran's treating chiropractor.  J.T. noted that the Veteran was first seen for complaints of severe low back pain in March 1981.  He complained of middle back pain on both sides and reported that his legs would fall asleep approximately once a week.  During the examination, J.T. noted that the Veteran mentioned that these problems had happened "off and on" since a land mine blew up the truck that he was driving in Vietnam.  J.T. noted that an orthopedic and neurological examination was performed and x-rays were taken.  The following diagnosis was rendered:  "Subluxation complex of the lumbo-sacral spine, accompanied by cervical-dorsal subluxation & radiculitis into his upper extremities."

The Board finds the March 1981 private treatment records to be especially probative as to the purported continuity of the Veteran's low back symptoms.  During these treatment sessions, the Veteran was receiving care for his low back disorder.  The Board finds that the Veteran's statements made in the course of treatment to his treating physicians are of great probative value because statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that the formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Further, J.T. conducted a subsequent evaluation of the Veteran's lumbar spine disorder and provided a medical opinion in July 2007.  Specifically, J.T. obtained a detailed history of the Veteran's in-service duties, performed a physical examination,  provided a medical diagnosis and opined as to its etiology.  During the evaluation, the Veteran reported sharp low back pain resulting from an injury in Vietnam.  The Veteran explained that his job in Vietnam was to search for land mines utilizing a five-ton proof truck.  The Veteran explained that he would drive backwards along the jungle tracks in efforts to locate land mines with the rear tires of his truck.  According to the Veteran, he encountered mines on three or four occasions.  The mines exploded with such force that the tires and axles would blow off and the windshields shattered.  J.T. noted that "one can only imagine the body being tossed about with brutal force and extreme vector pressure to any occupants' spine and extremities."  According to J.T., the description of these incidents would result in the Veteran's cervical, thoracic, and lumbar spine to be subjected to "extreme forces."  J.T. then opined that, "to a reasonable degree of Chiropractic probability" the Veteran had a permanent partial impairment to his spine as a result of the abovementioned in-service incidents.  

The Board has also reviewed the lay statements of record, which include a December 2010 statement from W.W.  In his statement, W.W. noted that he had known the Veteran since the mid-1960s and attested to the Veteran's complaints of his knees and back since his return from Vietnam.  W.W. also noted that the Veteran had told him that his injuries were as a result of driving proof trucks in search of mines.  Further, W.W. stated that the Veteran told him that upon his return from Vietnam, the Veteran was given an option to stay in Fort Louis, Washington, in order to have all his health conditions evaluated; however, the Veteran stated that he would have had to remain in Fort Louis for an addition two to three months.  After being in Vietnam for 15 months, the Veteran told W.W. that "he wanted only to be home."  The Board finds this statement to weigh in favor of the Veteran's claim as it provides some explanation as to why the Veteran's service separation examination in November 1970 did not reveal any notations or complaints of a back disorder.   

VA treatment records also show continued complaints and treatment for low back pain.  See April 2013 VA treatment record noting Veteran's complaints of "chronic back problems & spasms."

For the reasons discussed above, the Board finds that the weight of the evidence of record is in equipoise as to whether the Veteran's currently diagnosed lumbar spine disorder is etiologically related to service, to include continuous symptoms of low back pain since service separation.  The Veteran has also offered at least some explanation for not mentioning any back disorder or related symptoms at service separation.  Based on this evidence, the Board will resolve reasonable doubt in the Veteran's favor to find that the Veteran's lumbar spine disorder is etiologically related to service.  Accordingly, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis for Bilateral Knee Disorder

As noted above, the Veteran claims that he has current right and left knee disabilities due to his Vietnam service.  Specifically, the Veteran asserts that during his service as a combat engineer in Vietnam his duty included driving a truck that was configured to trip mines.  He claims that on one occasion the truck tripped a mine and he injured his knees when they were jammed into the dashboard.  The Veteran contends that he has had ongoing bilateral knee pain following that incident.  

At the outset, the Board finds that the Veteran has a current diagnoses of right and left knee arthritis.  See March 2013 VA examination report diagnosing mild osteoarthritis of the left knee; see also December 2005 treatment note from 
Dr. M.K. diagnosing advanced degenerative changes in the right knee.  
The Board further finds that symptoms relating to a bilateral knee disorder were not chronic in service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a knee disability.  A November 1970 report of medical examination, conducted at service separation, noted a normal clinical evaluation of the Veteran's lower extremities and a knee disorder was not noted at that time.  For these reasons, the Board finds that the Veteran's bilateral knee disability was not chronic in service.

The Board also finds that the weight of the probative evidence demonstrates that bilateral knee arthritis (DJD) did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 
38 C.F.R. §§ 3.307, 3.309.  As will be discussed in detail below, the evidence shows that the Veteran underwent a right knee menisectomy in November 1975, five years after service separation, as a result of falling off a ladder during work.  See September 1981 VA examination report.  The first assessment of right knee arthritis was in 2005, 35 years after service separation.  See December 2005 treatment record from Dr. M.K.  As for the Veteran's left knee, arthritis was first assessed in a March 2013 VA examination report where the examiner diagnosed mild osteoarthritis if the left knee.  For these reasons, the Board finds that bilateral knee arthritis, first diagnosed several years after service, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

The Board next finds that the weight of the evidence demonstrates that symptoms associated with a bilateral knee disability have not been continuous since service separation.  Upon review of the evidence of record, the Board finds that the evidence does not demonstrate any complaints, treatment, or diagnosis relating to the knees until 1975 (right knee) and 2005 (left knee), several years after service separation.  The Board finds the lack of complaints, treatment, and diagnosis from either private or VA medical professionals for several years after service separation to be highly probative.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Board has considered the December 2010 statement from W.W.  As noted in the previous section, W.W. stated that he had known the Veteran since the mid-1960s and attested to the Veteran's complaints of his knees and back since his return from Vietnam.  Further, W.W. stated that the Veteran told him that upon his return from Vietnam, the Veteran was given an option to stay in Fort Louis, Washington, in order to have all his health conditions evaluated; however, the Veteran stated that he would have had to remain in Fort Louis for an addition two to three months.  After being in Vietnam for 15 months, the Veteran told W.W. that "he wanted only to be home."  

The Board finds that the statement from W.W. is of some probative value as it offers at least some explanation for the Veteran's lack of reporting of any disorders at service separation.  However, unlike with the Veteran's back disability (where post-service treatment records and medical opinions from Dr. R.C.F. and J.T. support the Veteran's assertions of a relationship between his back disorder and service), post-service treatment records relating to the Veteran's knees do not demonstrate a relationship between his currently diagnosed knee disorders and service, to include continuity of symptomatology.  As such, the Board finds that W.W.'s statement is outweighed by other medical evidence of record.   

For example, while the Veteran was treated for a right knee disorder in 1975 and underwent a right menisectomy, the evidence does not demonstrate a relationship for this disorder to service.  In a March 2013 VA examination report, the Veteran stated that he had an injury to his right knee after falling off a ladder at work in approximately the 1980s.  A September 1981 VA medical examination report reflects that the examiner noted that the Veteran underwent a right medial menisectomy due to an industrial injury in November 1975.  The Board finds that this evidence demonstrates that the Veteran's right knee menisectomy was related to an industrial injury and not service. 

Further, the Veteran filed other claims for service connection, but did not mention bilateral knee pain or bilateral knee-related symptoms at any time prior to his March 2007 claim.  In November 1970, immediately following service separation, the Veteran filed claims for service connection for a growth on his chest, back problems, injury to lower right elbow area, a stomach disorder, and hearing problems.  Despite filing claims for other orthopedic disorders (back and elbow), the Veteran did not report bilateral knee symptoms during his first claim for service connection.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his a bilateral knee condition, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a bilateral knee disorder in service and a lack of bilateral knee pain symptomatology at the time he filed the other claims.

Moreover, treatment records from Dr. M.K. in 2005 reveal that the Veteran complained of right knee pain and was diagnosed with arthritis of the right knee, many years after service separation.  A July 2007 statement from J.T. (chiropractor) noted complaints of right knee pain only.  In a May 2009 statement, Dr. J.B., one of the Veteran's treating physicians, noted that he had been treating the Veteran for osteoarthritis of the right knee since April 2007.  The left knee was not discussed and Dr. J.B. did not note any diagnoses or treatment for a left knee disability.  Further, although a March 2007 VA treatment note demonstrates that the Veteran stated that he injured both knees as a result of service, subsequent VA treatment notes from January 2008 to May 2009 reflect complaints and treatment for the right knee only.  

For these reasons, the Board finds that statements by the Veteran and W.W. relating to continuous bilateral knee pain since service separation are outweighed by other evidence of record.  

The Board further finds that the weight of the competent and probative evidence demonstrates that the currently diagnosed bilateral knee disorder is not related to or caused by service.  The Veteran was afforded a VA examination in June 2011, during which the Veteran reported painful motion and weakness in his left knee with a showing of flexion limited to 66 degrees.  The examiner noted that an x-ray revealed no "significant" degenerative changes, and she noted that the x-ray report meant that the Veteran had some degenerative changes in the left knee, but they were not significant.  She did not specify the cause of his weakness, pain, and limitation of motion in the left knee.  Ultimately, she found that the Veteran did not have a disability of the left knee, and opined that it is unrelated to service because he was never seen for treatment for a left knee disability during service.  The Board finds that the VA examiner essentially contradicted herself when she found that the Veteran's left knee disability was more likely due to the natural progression of the condition or some other cause.

Regarding the right knee, the June 2011 VA examiner opined that the Veteran's degenerative arthritis and status-post total knee arthroplasty was less likely than not related to his military service.  Her rationale included that the Veteran was not treated in service for right knee complaints, and was shown to have a post-service injury to the right knee in 1975.  Again, she generally stated that a disability of the right knee was more likely due to the natural progression of the condition or some other cause.  

The June 2011 VA examiner indicated that she reviewed the Veteran's claims file, his history, and medical evidence before providing her opinions.  The Board finds, however, that her opinion included insufficient rationale as she basically concluded that none of the Veteran's disabilities were related to his military service because he was not treated in service for the same.  She also contradicted herself when she found the Veteran had no current left knee disability, but opined that his disability is due to the natural progression of his condition or other cause.  Accordingly, the Board affords the June 2011 VA medical opinion no probative value.  

Pursuant to a December 2012 Board remand, the Veteran was another VA examination in March 2013.  With respect to the knee claims, the March 2013 examiner discussed whether the right and left knee disabilities were the "natural progression" of the conditions and also found that they were not "well-grounded."  The opinions are based upon an inaccurate standard (i.e. his finding that the claim is not well grounded) and included a discussion of whether the knee disabilities were a natural progression of the condition, which is a discussion used for preexisting disabilities.  As such, the Board finds the March 2013 VA medical opinion to be of no probative value.  

A subsequent medical opinion was obtained in April 2013 from an AMC physician, which essentially reiterated the March 2013 examination report.  Additionally, she noted that it would be mere speculation to provide a clinical diagnosis based upon the Veteran's presumed injuries to the knees during service, but then found that "any injuries sustained were minor and resolved without complication."  Given the contradictory conclusions provided by the April 2013 examiner, the Board finds that the April 2013 VA medical opinion lacks probative value.  

Pursuant to the Board's January 2014 remand, another medical opinion was obtained in March 2014.  After reviewing the evidence of record, the VA examiner stated that the Veteran had no history of knee problems prior to service 
entry.  Available medical records also did do not reveal treatment for knee problems 
during service and the separation examination was unremarkable.  The Veteran 
underwent right knee medial menisectomy in 1975 for an injury that occurred 
after service.  According to the examiner, it was likely that the 1975 injury and operation led to significant degenerative joint disease of the right knee.  The VA examiner also stated that the left knee disorder was most consistent with age and the natural progression of disease and/or compensation for the right knee disability.  For these reasons, the VA examiner opined that the Veteran's bilateral knee disorder was less likely as not caused by service. 

The Board finds the March 2014 VA medical opinion to be highly probative as to whether the Veteran's bilateral knee disorder is related to service.  The examiner reviewed the claims files, and specifically discussed the Veteran's treatment records and service treatment records.  The VA examiner also provided etiological opinions supported by a rationale that was consistent with the medical and lay evidence of record.  

The Board finds that the remaining evidence of record, including post-service VA and private treatment records discuss the Veteran's bilateral knee disorders, but do not provide an opinion as to the etiology of the arthritis of the Veteran's knees.   The Board notes that the Veteran's chiropractor, J.T. did state that the Veteran experienced partial impairment of the spine, right knee, and right ear as a result of the mine sweeping the Veteran conducted in service.  However, unlike with the Veteran's back, J.T. did not perform a physical examination of the Veteran's knees and did not provide a diagnosis of the right knee.  As such, J.T.'s opinion as to the etiology of the Veteran's right knee disorder is of limited probative value. 

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral knee arthritis and service.  While the Board finds that the Veteran is competent to report symptoms as they come to him through his senses, arthritis is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current bilateral knee arthritis is also a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's current bilateral knee arthritis and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for right and left knee arthritis, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, to include degenerative disc disease and arthritis, is granted.

Service connection for a right knee disability, to include arthritis and status-post total knee arthroplasty, is denied.

Service connection for a left knee disability, to include arthritis, is denied.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


